By the Court.
This is a petition filed on August 5, 1886, to review a judgment of the Superior Court rendered on June 30, 1888. In the original suit, personal service was made upon the petitioner, and he entered his personal appearance therein. The judgment was not rendered in his absence, within the meaning of § 22 of c. 187 of the Public Statutes, and therefore the presiding justice who heard this petition for review pi’operly ruled that it could not be maintained. Matthewson v. Moulton, 135 Mass. 122. Smith v. Brown, 136 Mass. 416.

Exceptions overruled.